      Case: 1:20-cv-02138 Document #: 1 Filed: 04/06/20 Page 1 of 10 PageID #:1




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 EUGENE SCALIA,                                  )
 Secretary of Labor, United States               )
 Department of Labor,                            )
                                                 ) Case Number: 20-cv-2138
               Petitioner,                       )
                                                 ) Judge
       v.                                        )
                                                 )
 ALIGHT SOLUTIONS, LLC                           )
                                                 )
                                                 )
               Respondent.                       )


                       SECRETARY’S PETITION TO ENFORCE
                     ADMINISTRATIVE SUBPOENA DUCES TECUM

       Petitioner EUGENE SCALIA, Secretary of Labor, United States Department of Labor

(“Secretary”), hereby alleges as follows:

                                JURISDICTION AND VENUE

       1.      This Petition is brought to compel ALIGHT SOLUTIONS, LLC, (“Respondent”)

to comply with an Administrative Subpoena Duces Tecum issued by the Regional Director of the

Chicago Regional Office of the Employee Benefits Security Administration (“EBSA”) of the

United States Department of Labor in an investigation conducted pursuant to section 504 of the

Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1134.

       2.      This Court has subject matter jurisdiction over this Petition pursuant to Sections 9

and 10 of the Federal Trade Commission Act, 15 U.S.C. §§ 49 and 50, as made applicable to

ERISA by Sections 504(c) and 502(e)(1) of ERISA, 29 U.S.C. §§ 1134(c) & 1132(e)(1).

       3.      On July 30, 2019, EBSA opened an investigation of the Respondent (Ex. A at ¶ 2,

attached hereto and made a part hereof) (Ex. A is the “Declaration of EBSA Senior Investigator



                                                1
      Case: 1:20-cv-02138 Document #: 1 Filed: 04/06/20 Page 2 of 10 PageID #:2




Celenna Loggins In Support of Secretary’s Petition to Compel Respondent to Comply with

Subpoena Duces Tecum Issued on November 5, 2019”).

        4.      The Respondent provides services to benefit plans covered by ERISA. Alight

provides recordkeeping, administrative, and consulting services to its ERISA plan clients to

assist them in managing their employee benefit plans. (Ex. A at ¶ 3).

        5.      The Respondent is headquartered in Lincolnshire, Illinois. (Ex. A at ¶ 3).

        6.      Venue lies in the Northern District of Illinois, Eastern Division, pursuant to 15

U.S.C. § 49 and 28 U.S.C. § 1391(b)(1) because the Respondent is located in Lincolnshire, Lake

County, Illinois, within this district.

                           THE INVESTIGATION AND SUBPOENA

        7.      From July 30, 2019, through the present, EBSA has been conducting an

investigation of the Respondent under ERISA § 504(a)(1), 29 U.S.C. § 1134(a)(1), to determine

whether any person has violated or is about to violate any provision of Title I of ERISA or any

regulation or order promulgated thereunder. (Ex. A at ¶ 2).

        8.      In the course of its investigation, EBSA determined that obtaining certain

information from Respondent was essential to determine whether any ERISA violations occurred

or were about to occur regarding ERISA-covered plans. (Id. at ¶ 4(a)). Because Alight handles

sensitive client information related to ERISA-covered plans, EBSA offered Alight an

accommodation subpoena to protect it from any consequences of cooperating without a legal

requirement. (Id. at ¶ 4(b)).

        9.      On November 5, 2019, Regional Director Monhart, pursuant to authority vested

by ERISA § 504(c), 29 U.S.C. § 1134(c), issued an Administrative Subpoena Duces Tecum

(“Subpoena”) directed to Respondent. (Id. at ¶ 4(h); Ex. D-F).




                                                  2
      Case: 1:20-cv-02138 Document #: 1 Filed: 04/06/20 Page 3 of 10 PageID #:3




          10.   On November 12, 2019, Respondent received the Subpoena as reflected on the

USPS Certified Mail receipt, and Respondent had until December 9, 2019, to respond. (Ex. A at

¶ 4(h) and (i); Ex. E).

          11.   After receiving an extension from EBSA, the Respondent, pursuant to the

Subpoena, was required to produce certain documents relating to EBSA’s investigation of the

Fund on or before January 3, 2020. (Ex. A at ¶ 4(j)).

          RESPONDENT’S FAILURE TO FULLY COMPLY WITH SUBPOENA

          12.   On January 3, 2020, the Respondent provided a limited number of documents and

provided a 39-page letter containing numerous objections. (Ex. A at ¶ 4(o), Ex. K).

          13.   The Respondent provided responses to 6 of the 32 requests, partial responses to

10 of the 32 requests, and no responsive documents to 16 of the 32 requests. (Ex. A at ¶ 4(q)-(s),

Ex. K).

          14.   Respondent provided no responsive documents to the following 16 requests:

                No. 6: All documents relating to any ERISA plan client that terminated Alight’s

                services, including all:

                          a. Reasons for the termination;

                          b. Names of the plan client, the plan fiduciaries, and plan agent or

                          representative, including contact information; and

                          c. Communications and notifications provided by the ERISA plan client to

                          Alight relating to the termination.

                No. 7: All documents received by Alight, or any Service Provider, for services

                provided to ERISA plan clients, including all responses to ERISA plan clients,

                relating to:




                                                    3
Case: 1:20-cv-02138 Document #: 1 Filed: 04/06/20 Page 4 of 10 PageID #:4




              a. Trading errors; operational errors, valuation errors; computer coding

              errors; billing, invoicing errors; administrative, communication errors;

              breaches of investment guidelines, constraints, restrictions and any

              corresponding corrective and disciplinary actions concerning the above;

              b. Complaints;

              c. Communications and notifications of unauthorized actions or unlawful

              activity; and

              d. Admissions of misconduct.

       No. 9: All documents relating to any regulatory investigations, examinations, or

       inquiries in which Alight is a party.

       No. 10: All documents and communications relating to advertising, promotion,

       and marketing for ERISA plan clients.

       No. 11: All contracts, agreements, arrangements, and fee schedules used by

       Alight to provide services to ERISA plan clients.

       No. 13: All documents identifying each current and former ERISA plan client,

       including:

              a. Name;

              b. Sponsor name and address;

              c. Employer identification number and plan number;

              d. Name(s) of plan trustee(s);

              e. Name(s) of custodian(s);

              f. Date Alight started to provide service(s); and

              g. Current detailed listing of assets.




                                         4
Case: 1:20-cv-02138 Document #: 1 Filed: 04/06/20 Page 5 of 10 PageID #:5




       No. 15: Fiduciary liability insurance policy, if applicable.

       No. 18: All documents relating to communications, event logs, and reports of any

       incident involving information security and/or cybersecurity relating to any

       ERISA plan client.

       No. 19: All documents and communications relating to fraud reports for any

       ERISA plan client and related communications.

       No. 22: All documents and communications relating to Alight’s physical access

       controls, including key cards, biometric controls, and video cameras relating to

       information security and/or cybersecurity.

       No. 23: All documents and communications relating to any incident response

       plan made by Alight or any ERISA plan client relating to Alight’s services.

       No. 27: All documents and communications relating to termination or discipline

       of any Alight employee for misuse of Alight’s data or systems or unauthorized

       access to ERISA plan clients’ accounts.

       No. 28: All documents relating to communications with ERISA plan clients

       regarding cybersecurity incidents.

       No. 29: All documents and communications relating to requests from any ERISA

       plan client to create, implement, or have access to cybersecurity procedures.

       No. 30: All documents and communications relating to unauthorized distributions

       of any ERISA plan client’s account.

       No. 31: All documents and communications relating to Alight’s settlement

       and/or restorative payments with ERISA plan clients or its participants for

       unauthorized distribution of any ERISA plan client’s accounts.




                                         5
      Case: 1:20-cv-02138 Document #: 1 Filed: 04/06/20 Page 6 of 10 PageID #:6




       15.     On January 21, 2020, the Secretary met with the Respondent’s attorneys to

discuss the Respondent’s objections and to seek compliance with the Subpoena. After meeting,

the Respondent failed to produce any additional documents and instead renewed its objections by

letter dated February 3, 2020. (Ex. A at ¶ 4(t)-(z), Ex. R).

       16.     In its letter, Alight made several general objections to the Secretary’s subpoena,

including:

               A. a general objection that EBSA does not have the authority under ERISA to

                   request the information. Alight does not elaborate other than to state that “the

                   very nature of the subpoena and investigation indicates that much of the

                   information is beyond EBSA’s authority under ERISA.” In several requests,

                   Alight made the same conclusory objection “the information and documents

                   are outside the statutory scope of the DOL’s authority.” However, EBSA has

                   broad authority to conduct investigations and to seek all such documents that

                   may assist in its investigation. See, e.g., Chao v. Koresko, 2004 WL 1102381,

                   at *1 (E.D. Pa. May 11, 2004) (recognizing “Section 504 of ERISA gives the

                   Secretary of Labor broad authority to conduct investigations.”). EBSA may

                   seek information that “might assist in determining whether any person is

                   violating or has violated any provision of Title I of ERISA.” Donovan v.

                   National Bank of Alaska, 696 F.2d 678, 684 (9th Cir. 1983).

               B. a general objection that the requests seek information protected from

                   disclosure by the attorney-client privilege, the work product doctrine, the joint




                                                 6
Case: 1:20-cv-02138 Document #: 1 Filed: 04/06/20 Page 7 of 10 PageID #:7




          defense privilege, the common interest doctrine, and other undefined

          “statutory or common law privileges, immunities or protections.” However,

          Alight never identifies any specific information for which any of these

          privileges could possibly apply and failed to provide a specific privilege log as

          provided for in the administrative subpoena instructions.

       C. a general objection that the requests are “too indefinite, overly broad, unduly

          burdensome, and/or impact Alight’s normal operations.” However, other than

          saying some requests seek “all documents,” Alight does not explain how any

          specific request was indefinite, broad, burdensome or impacting Alight’s

          normal operations.

       D. the general objection that the requests seek confidential, proprietary,

          intelligence, trade secret, and information protected under “Applicable Rules.”

          Alight does not explain how any specific requests are seeking such

          information or provide an explanation of the terms “Applicable Rules.”

       E. the general objection that the time period should be limited to May, 2017,

          because that is the date of a corporate spin-off creating a new corporate entity

          called “Alight.” However, Alight recognizes that Alight existed before this

          date, and it was only due to a corporate restructuring that the corporate name

          “Alight” came into existence. The Secretary maintains that documents in

          Alight’s possession should be produced even if they pre-date the change in the

          corporate structure.




                                        7
      Case: 1:20-cv-02138 Document #: 1 Filed: 04/06/20 Page 8 of 10 PageID #:8




       17.     In the same letter, Alight set out specific objections for the Secretary’s request for

production, and actually repeat the same objections without providing any specific detail unique

to the specific request for most of the requests. For instance:

               A. Alight lists almost all terms in any request as “vague and ambiguous.” For

                   example, in the first request, EBSA sought documents related to Alight’s

                   organizational structure, management composition, and ownership. Alight

                   objected to 13 terms, almost every noun in the request, including such terms

                   as “owners,” “affiliates,” “subsidiaries,” “managers,” etc. The DOL met with

                   Alight on Jan. 21, 2019, and tried to provide further information responding to

                   the objections dealing with the alleged vagueness of terms, but Alight only

                   responded by stating all terms remained too vague.

               B. Alight also objects at times that the request seeks “confidential client

                   information.” Alight did not elaborate on this objection except to say that all

                   client information is confidential. EBSA routinely obtains information about

                   ERISA-covered plans from service providers. Congress charged EBSA with

                   investigating ERISA-covered plans and gave it broad subpoena authority to

                   obtain information. EBSA routinely obtains ERISA-plan client information

                   about ERISA-covered plans from service providers. To the extent any

                   information EBSA obtains, may have some limit on disclosure to the public,

                   not to EBSA, the Freedom of Information Act details the exemptions therein

                   for such information. There is no such “client confidentiality” limit on the

                   information that EBSA may seek under ERISA.




                                                 8
      Case: 1:20-cv-02138 Document #: 1 Filed: 04/06/20 Page 9 of 10 PageID #:9




               C. Alight made conclusory objection that EBSA’s subpoena exceeds the

                      statutory scope. However, as detailed above, EBSA has broad authority to

                      investigate violations or potential violations of ERISA and Alight has not

                      offered any explanation on how the documents sought are outside this

                      authority.

               D. Alight states that requests are overly broad or unduly burdensome, but does

                      not elaborate on any such claims. When the DOL met with Alight, Alight was

                      unable to explain how any production would be unduly burdensome.

       18.     On March 9, 2020, the Secretary made another attempt to obtain compliance with

the Subpoena by sending a letter to the Respondent’s counsel. (Ex. A at ¶ 4(bb), Ex. S).

       19.     The DOL’s attorney met again with Alight’s Counsel on March 12, 2020, and

discussed all objections Alight’s Counsel wanted to discuss and provided detailed responses to

each objection.

       20.     As of April 3, 2020, the Respondent has not produced any additional documents.

(Ex. A at ¶ 4(cc)).

                                       PRAYER FOR RELIEF

       WHEREFORE, the Petitioner prays that this Court enter an order requiring Respondent

ALIGHT SOLUTIONS LLC to appear on a date certain to show cause, if any there be, why its

representative should not appear before the designated EBSA representative at such time and

place as the Secretary or the Court may set, then and there to produce all responsive documents

to the Subpoena; that the U.S. Marshals Service serve a copy of the Petition, accompanying

exhibits, and Order to Show Cause upon Respondent; and that the Petitioner have such other and

further relief as may be necessary and appropriate.




                                                   9
    Case: 1:20-cv-02138 Document #: 1 Filed: 04/06/20 Page 10 of 10 PageID #:10




                                             Respectfully Submitted,

                                             KATE S. O’SCANNLAIN
                                             Solicitor of Labor

                                             CHRISTINE Z. HERI
                                             Regional Solicitor

                                             /s/ Bruce C. Canetti
                                             BRUCE C. CANETTI


P.O. Address:                                Attorneys for Eugene Scalia,
Office of the Solicitor                      Secretary of Labor,
U.S. Department of Labor                     United States Department of Labor,
230 South Dearborn Street                    Petitioner
Eighth Floor
Chicago, Illinois 60604
Telephone: (312) 353-3271
Fax: (312) 353-5698
Email: canetti.bruce@dol.gov
IL Bar No.: 6285867




                                        10
